

EXHIBIT 10.48


MUST-TAKE PREMISES AND RIGHT OF FIRST OFFER AGREEMENT




This Must-Take Premises and Right of First Offer Agreement (this “Agreement”) is
executed as of the 7th day of November, 2016 by and among BOSTON PROPERTIES
LIMITED PARTNERSHIP, a Delaware limited partnership having an address of 800
Boylston Street, Suite 1900, Boston, Massachusetts 02199-8103, Attention:
Regional General Counsel (hereinafter called “BPLP”), THE TRUSTEES OF TEN
CAMBRIDGE CENTER TRUST u/d/t dated March 15, 1988 recorded with the Middlesex
South District Registry of Deeds at Book 18921, Page 233, as amended of record
(hereinafter called the “10CC Trust”) and AKAMAI TECHNOLOGIES, INC., a Delaware
corporation having an address of 150 Broadway, Cambridge, MA 02142, Attention:
Real Property Administrator (hereinafter called “Akamai”).


R E C I T A L S


Reference is made to that certain Lease dated of even date herewith (the “145
Broadway Lease”) between The Trustees of Eleven Cambridge Center Trust (“145
Landlord”) and Akamai relating to certain premises (the “145 Broadway Premises”)
in the building known as and numbered 145 Broadway, Cambridge, Massachusetts
(the “145 Broadway Building”), which such 145 Broadway Premises are described
with more particularity in the 145 Broadway Lease. The 145 Broadway Lease and
the lease transaction contemplated therewith are hereinafter referred to as the
“145 Lease Transaction”. The 145 Landlord is a Massachusetts nominee trust of
which BPLP is the sole beneficiary.


Reference is further made to that certain Lease dated October 1, 2007 (the “90
Broadway Lease”) between BP FOUR CC LLC, a Delaware limited liability company
(“90 Landlord”), and Akamai relating to certain premises (the “90 Broadway
Premises”) in the building known as and numbered 90 Broadway, Cambridge,
Massachusetts (the “90 Broadway Building”), which such 90 Broadway Premises are
described with more particularity in the 90 Broadway Lease. The 90 Landlord is
an affiliate of BPLP.


Reference is further made to that certain Lease dated October 1, 2007 (the “150
Broadway Lease”) between BPLP and Akamai relating to certain premises (the “150
Broadway Premises”) in the building known as and numbered 150 Broadway,
Cambridge, Massachusetts (the “150 Broadway Building”), which such 150 Broadway
Premises are described with more particularity in the 150 Broadway Lease.


In connection with the 145 Lease Transaction, Akamai and BPLP have agreed that
Akamai shall also lease certain additional premises (the “Must Take Premises”)
from BPLP or an affiliate of BPLP, as more fully set forth herein.


Reference is further made to that certain lease dated April 30, 1999 (as amended
from time to time, the “Existing 105 Lease”) between the 10CC Trust and Biogen
IDEC MA INC. for premises in the building known as and numbered 105 Broadway,
formerly known as 10 Cambridge Center (the “105 Broadway Building”).
In connection with the 145 Lease Transaction, Akamai and the 10CC Trust have
agreed that Akamai shall also have a right of first offer (the “Right of First
Offer”, as more fully set forth in Section 4.1 hereof) to lease the 105 Broadway
Building, as more fully set forth herein.


Accordingly, BPLP and the 10CC Trust (for purposes of Articles IV and V hereof)
are entering into this Agreement with Akamai respecting the Must Take Premises
and the Right of First Offer as an integral part of the 145 Lease Transaction.


NOW THEREFORE, in consideration and as an integral part of the 145 Lease
Transaction, the mutual provisions herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, BPLP, the 10CC Trust (for purposes of Articles IV and V hereof)
and Akamai hereby agree as follows:


I.    DEFINITIONS


MTP Buildings:
 
The following buildings in the Kendall Center development in Cambridge,
Massachusetts, but only if owned by BPLP or an affiliate of BPLP: the 150
Broadway Building, the 105 Broadway Building, and any new office building to be
constructed within the area between the 105 Broadway Building and the 145
Broadway Building shown on Exhibit A attached hereto and made a part hereof and
containing not less than 150,000 square feet of rentable area of office space
(the “Potential Future Building”).
 
 
 
Must Take Premises:
 
The total rentable area of office space in any of the 105 Broadway Building, the
Potential Future Building or the 150 Broadway Building, designated as herein
provided.
 
 
 
MTP Lease:
 
Any lease by Akamai of the Must Take Premises entered into pursuant to Article
III of this Agreement.
 
 
 
RFO Premises:
 
All of the office space in the 105 Broadway Building.
 
 
 
RFO Premises Lease:
 
Any lease by Akamai of the RFO Premises entered into pursuant to Article IV of
this Agreement.
 
 
 

II.     DESIGNATION OF MUST TAKE PREMISES


2.1
BPLP to Designate

On or before the achievement of the Second Milestone, as such term is defined in
the 145 Broadway Lease, but not earlier than August 25, 2017 (the “MTP
Designation Date”), BPLP shall (or shall cause one of its affiliates which owns
the Must Take Premises to) deliver to Akamai written notice (“MTP Designation
Notice”) designating the Must Take Premises. The MTP Designation Notice shall
specify (i) the location and rentable area of the Must Take Premises, and (ii)
the delivery date with respect thereto (“MTP Designated Delivery Date”). If the
Must Take Premises are in the 150 Broadway Building, then the MTP Designated
Delivery Date set forth in the MTP Designation Notice shall be the day after the
then-current expiration date of the 150 Broadway Lease. If the Must Take
Premises are in the Potential Future Building or the 105 Broadway Building, then
the MTP Designated Delivery Date set forth in the MTP Designation Notice shall
be a date certain within the period (“MTP Delivery Date Window”) from January 1,
2019 to December 31, 2022. Notwithstanding anything to the contrary herein
contained, if the 145 Broadway Lease is no longer in full force and effect at
(or at any time before) the time that BPLP would otherwise designate the Must
Take Premises hereunder, then Articles II and III of this Agreement shall
immediately become null and void, and neither BPLP nor Akamai shall have any
further rights or obligations thereunder. Unless Articles II and III are voided
prior to the MTP Designation Notice and except as otherwise expressly provided
in Article III below, the respective obligations of the MTP Landlord and Akamai
to enter into the MTP Lease shall be absolute.


2.2
Priority of MTP Buildings

BPLP’s designation of the Must Take Premises shall be subject to the following:


A.
The Must Take Premises shall be located in one of the MTP Buildings.



B.
If BPLP reasonably anticipates on the MTP Designation Date that the base
building construction of the Potential Future Building will be completed, and
the Potential Future Building will be available for lease, during the MTP
Delivery Date Window, then BPLP shall designate the Must Take Premises within
the Potential Future Building. Akamai acknowledges that BPLP has no current
plans to build the Potential Future Building, and has no obligation so to do.



C.
If BPLP does not reasonably anticipate on the MTP Designation Date that the base
building construction of the Potential Future Building will be completed, and
the Potential Future Building will be available for lease, during the MTP
Delivery Date Window, but BPLP reasonably anticipates on the MTP Designation
Date that the 105 Broadway Building will be available for lease during the MTP
Delivery Date Window, then BPLP shall designate the Must Take Premises within
the 105 Broadway Building. Akamai acknowledges that the 105 Broadway Building is
currently leased to another tenant pursuant to the Existing 105 Lease for a term
extending beyond the MTP Delivery Date Window, and that the Must Take Premises
can only be located in the 105 Broadway Building if such Existing 105 Lease is
terminated. Akamai acknowledges that the 105 Landlord (as defined in Section 4.1
hereof) is under no obligation to so terminate the Existing 105 Lease.



D.
If BPLP does not reasonably anticipate on the MTP Designation Date that the base
building construction of the Potential Future Building will be completed, and
the Potential Future Building will be available for lease, during the MTP
Delivery Date Window, and does not reasonably anticipate on the MTP Designation
Date that the 105 Broadway Building will be available for lease during the MTP
Delivery Date Window, then BPLP shall designate the Must Take Premises within
the 150 Broadway Building.



III.     DEMISE OF MUST TAKE PREMISES


3.1
Must Take Premises Lease

A.
BPLP and Akamai shall in good faith negotiate the MTP Lease, as more fully set
forth in Section 3.7 below. The landlord under the MTP Lease is herein referred
to as the “MTP Landlord”.



B.
The MTP Lease shall be upon all of the same terms and conditions as the 145
Broadway Lease, except (i) to the extent inconsistent with the provisions of
this Agreement (including, without limitation, provisions relating to who will
perform the initial construction work on the Must Take Premises), and (ii) to
the extent modifications are necessary to reflect the fact that the Must Take
Premises is located in an existing building (in the case of the 105 Broadway
Building or the 150 Broadway Building) and is of a smaller square footage than
the 145 Broadway Premises (including, without limitation, modification of
provisions relative to the number and location of parking privileges allocated
to the Must Take Premises, but the provisions of the 145 Broadway Lease
concerning the Parking Experience Standard as applicable to the garage in the
145 Broadway Building and the relative preference order of the location of
parking shall also apply to the MTP Lease). Without limiting the foregoing, the
MTP Lease shall contain the provisions concerning Lewin Park that are contained
in the 145 Broadway Lease.



3.2    Economic Terms of the MTP Lease
A.
The “Annual MTP Market Rent” for the Must Take Premises (i) shall be $63.50 per
rentable square foot per annum beginning on January 1, 2020, and increasing
$1.00 per rentable square foot per annum on each January 1 thereafter if the
Must Take Premises are located in the 150 Broadway Building or the 105 Broadway
Building, and (ii) shall be the Potential Future Building Market Rent, as
hereinafter defined, if the Must Take Premises are located in the Potential
Future Building. For purposes hereof, the “Future Building Market Rent” (i)
shall be the annual fair market rent for the Must Take Premises in the Potential
Future Building as of the commencement date with respect thereto, based upon the
use of such space as first class office space utilizing properties of similar
character within the Kendall Square market area, and fully net of Operating
Expenses or Taxes, and (ii) shall include provisions for a tenant improvement
allowance and a rent-free buildout period commensurate with the annual fair
market rent designated in subsection (i) above. Notwithstanding the foregoing,
rent under the MTP Lease shall not commence until the rent commencement date
thereunder which, in the case where the Must Take Premises are located in the
150 Broadway Building or the 105 Broadway Building, may be after January 1,
2020. In such event, the beginning rent shall be the rent that would be in
effect on such rent commencement date pursuant to the formula set forth above.
By way of example only, if the rent commencement date for Must Take Premises
located in the 105 Broadway Building or the 150 Broadway Building were to occur
on January 15, 2021, the rent thereunder would start at $64.50 per rentable
square foot per annum, and would increase $1.00 per rentable square foot per
annum on each January 1 thereafter, beginning January 1, 2022. BPLP shall
designate the Potential Future Building Market Rent in good faith, and shall
include such designation in the MTP Designation Notice, if the Must Take
Premises designated by Landlord are located in the Potential Future Building.



B.
If the Must Take Premises are located in either the 105 Broadway Building or the
150 Broadway Building, the MTP Landlord shall provide Akamai with a tenant
improvement allowance of $75.00 per rentable square foot (the payment of which
shall be guaranteed by BPLP) toward the cost of leasehold improvements to be
installed by Akamai in the Must Take Premises, and the MTP Landlord shall have
no obligation to make any additional leasehold improvements.



C.
Notwithstanding anything to the contrary herein contained, if Tenant disagrees
with BPLP's designation of Future Building Market Rent in the MTP Designation
Notice, then Tenant may notify BPLP in writing thereof (“Tenant's Future
Building Market Rent Objection Notice”) within fifteen (15) business days after
receipt of the MTP Designation Notice, whereupon the parties shall negotiate in
good faith for a period of fifteen (15) business days after delivery of Tenant's
Future Building Market Rent Objection Notice (the “Market Rent Negotiation
Period”) and if the parties are not able to agree on the Potential Future
Building Market Rent within such Market Rent Negotiation Period, then BPLP's
designation of Must Take Premises in the Potential Future Building in BPLP's MTP
Designation Notice shall be null and void, and BPLP shall again designate other
Must Take Premises to Tenant within fifteen (15) business days after the
expiration of the Market Rent Negotiation Period in accordance with the
provisions of Sections 2.1 and 2.2 hereof, but disregarding all references to
the Potential Future Building and the MTP Designation Date.



D.
Except as otherwise set forth in this Section 3.2, the economic terms for the
MTP Lease shall be the same as those under the 145 Broadway Lease, modified in
accordance with this Article III.



3.3    Term of the MTP Lease
A.
If the Must Take Premises are in the 150 Broadway Building, then the
commencement date and rent commencement date under the MTP Lease will be the
Commencement Date under the 145 Broadway Lease, and if the 145 Broadway Lease is
terminated prior to the Commencement Date thereunder, then the MTP Lease shall
immediately become null and void. If the 145 Broadway Lease is not terminated
prior to the Commencement Date thereunder, then upon the Commencement Date for
the 145 Broadway Lease, the MTP Lease with respect to the 150 Broadway Building
shall amend and restate the existing 150 Broadway Lease in its entirety.



B.
If the Must Take Premises are in the 105 Broadway Building, then the
commencement date and rent commencement date under the MTP Lease will be the
date the MTP Landlord delivers the Must Take Premises to Tenant, broom-clean and
free of tenants or other occupants, and otherwise in its “as-is” condition (but
with the tenant improvement allowance set forth in Section 3.2.B. above),
without any obligation on the part of the MTP Landlord to perform any work to
the MTP (the “105 MTP Actual Delivery Date”).



C.
If the Must Take Premises are in the Potential Future Building, then the
commencement date and rent commencement date under the MTP Lease will be the
earlier of (i) the date six (6) months after the PFB MTP Actual Delivery Date
(but not earlier than July 1, 2019 and not later than June 30, 2023) and (ii)
the date Akamai first occupies the Must Take Premises for business purposes. As
used herein, the “PFB MTP Actual Delivery Date” shall be the date the MTP
Landlord delivers the Must Take Premises to Akamai, with base building
construction completed, broom clean and free of tenants or other occupants.



D.
Regardless of which MTP Building contains the Must Take Premises, the term for
the Must Take Premises shall expire on the initial Expiration Date of the 145
Broadway Lease (subject to an extension option to match the Extension Term in
the 145 Broadway Lease).



3.4    Additional Provisions of the MTP Lease
A.
During any period in which (x) the MTP Landlord and the 145 Broadway Landlord
are both affiliated with BPLP, and (y) Akamai is the tenant under both the 145
Broadway Lease and the MTP Lease, if the 145 Broadway Lease is terminated by the
145 Broadway Landlord due to a Casualty (as defined in the 145 Broadway Lease),
then Akamai shall also have the right to terminate the MTP Lease by written
notice given to the MTP Landlord within twenty-five (25) business days after the
145 Broadway Landlord's notice of termination of the 145 Broadway Lease, such
termination of the MTP Lease to be effective on a date certain specified by
Akamai (the “Specified MTP Termination Date”) which shall be not less than nine
(9) nor more than twenty-four (24) months after the effective date of the
termination of the 145 Broadway Lease. However, the foregoing provision
entitling Akamai to terminate the MTP Lease shall not be binding on any lender
that has taken possession (via foreclosure, deed in lieu of foreclosure, or
other possessory interest granted by the mortgage) of the MTP Premises or any
future purchaser of the MTP Building that is not affiliated with BPLP.



B.
As noted above, if the Must Take Premises are in the 150 Broadway Building, and
if the 145 Broadway Lease is terminated prior to the Commencement Date
thereunder, then the MTP Lease shall immediately become null and void, but the
provisions of the existing 150 Broadway Lease and the 90 Broadway Lease shall
remain in full force and effect in accordance with their terms.



C.
If the Must Take Premises are in either the 105 Broadway Building or the
Potential Future Building, and if the 145 Broadway Lease is terminated by
Akamai, or by the 145 Landlord pursuant to an Entitlement Condition Termination
Right, prior to the Commencement Date thereunder, then Akamai shall have the
option to terminate the MTP Lease, provided that (a) Akamai shall give the MTP
Landlord written notice thereof within twenty-five (25) business days after the
termination of the 145 Broadway Lease, (b) the effective date of such
termination shall be immediate if Akamai has not yet occupied the Must Take
Premises, and two (2) years after the termination of the 145 Broadway Lease if
Akamai has occupied the Must Take Premises, and (c) Akamai shall pay a fee
(“Termination Fee”) equal to the unamortized brokerage commission(s), if any,
paid by the MTP Landlord plus the amount of tenant improvement allowance(s) paid
by the MTP Landlord to Akamai or to third parties at Akamai’s direction,
amortized over the term of the MTP Lease using an interest rate of 8%, to the
MTP Landlord. If Akamai has not yet occupied the Must Take Premises, then the
Termination Fee shall be due upon the later to occur of (x) the time Akamai
delivers such termination notice, and (y) the date thirty (30) days after
Landlord certifies to Akamai the costs included in the Termination Fee. If
Akamai has occupied the Must Take Premises, then fifty percent (50%) of the
Termination Fee shall be due upon the later to occur of (x) the time Akamai
delivers such termination notice, and (y) the date thirty (30) days after
Landlord certifies to Akamai the costs included in the Termination Fee, and the
remaining fifty percent (50%) of the Termination Fee shall be due on the earlier
of (i) the date one (1) year following the termination of the 145 Broadway
Lease, and (ii) the Specified MTP Termination Date.



3.5    Connector
A.
Connector. Akamai desires to have the 145 Broadway Building connected via a
pedestrian walkway (the “Connector”) to the Must Take Premises, and may approach
the City of Cambridge for the necessary approvals to construct the Connector
(the “Connector Permits”). Akamai agrees not to apply for the Connector Permits,
or to discuss the same formally or informally with City of Cambridge officials,
until the earlier to occur of (x) such time as BPLP has notified Akamai that it
has obtained all of the Zoning Permits (as defined in the 145 Broadway Lease)
and (y) such time as Akamai is able to independently verify that BPLP has
actually obtained the Zoning Permits.



B.
Permits and Construction. BPLP and Akamai acknowledge (i) the Connector can only
be constructed if the Connector Permits are obtained, all of which will be
Akamai’s sole responsibility (except that BPLP or the 145 Landlord, at Akamai’s
expense, shall obtain the building permit for the Connector (the “Connector
Building Permit”)), and BPLP agrees to cooperate with Akamai (as more fully set
forth in Section 3.5.F. below), (ii) the Connector will need to be designed to
be compatible with the design of the 145 Broadway Building and the applicable
MTP Building, (iii) BPLP shall have approval rights over the Connector in
accordance with the provisions of Article IV of the 145 Broadway Lease and the
MTP Lease prior to the respective Commencement Dates thereunder, and in
accordance with the provisions of Article IX of the 145 Broadway Lease and the
MTP Lease after the respective Commencement Dates thereunder (and for purposes
thereof, the Connector shall be considered an alteration to the premises demised
under such leases, provided that in accordance with the provisions of Article IV
of the 145 Broadway Lease and the applicable provisions of the MTP Lease, prior
to the Commencement Date of the applicable lease, BPLP will make changes to the
Base Building Plans (as that term is defined in the 145 Broadway Lease) in order
to accommodate the construction of the Connector, but such changes shall be at
Akamai’s sole cost and expense, and Akamai shall be responsible for any Tenant
Delay (as defined in the 145 Broadway Lease) incurred in connection therewith),
and (iv) if Akamai obtains the Connector Permits (other than the Connector
Building Permit) and BPLP approves the Connector as aforesaid, BPLP shall obtain
the Connector Building Permit and shall construct the Connector in accordance
with the approved plans therefor at Akamai’s sole cost and expense (subject to
the provisions of Section 5.15 below) and with due diligence, and shall maintain
and repair the Connector at Akamai’s sole cost and expense throughout the term
of the applicable lease. Notwithstanding anything to the contrary herein
contained, Akamai shall be obligated to pay for the cost of removing the
Connector and restoring any damage caused by its installation or removal, upon
receipt of invoices and such other documentation as Akamai shall reasonably
request evidencing such removal and restoration costs, at the expiration or
earlier termination of either the 145 Broadway Lease or the MTP Lease, unless
the 145 Landlord and the MTP Landlord both otherwise agree in writing, which
shall be at their sole discretion.



C.
GFA Reservation.



i.
Notwithstanding anything to the contrary herein contained, BPLP agrees that it
will reserve not less than Two Thousand (2,000) square feet of GFA (as defined
in Section 1.3(C) of the 145 Broadway Lease) (the “145 Connector GFA
Reservation”) available for allocation to the Connector until the date (the
“Outside Connector GFA Reservation Date”) that is the earlier to occur of (x)
the date which is ten (10) business days after receipt by Tenant of the Binney
Design Notification (as defined in subsection C.ii below), or (y) December 31,
2018. Accordingly, if in the course of obtaining the Connector Permits and
constructing the Connector, the Connector Permits require that XX square feet of
GFA be allocated thereto for purposes of determining whether the Building
complies with the applicable maximum floor area ratio and other legal
requirements related to GFA, then as long as XX is less than the Connector GFA
Reservation, and as long as Akamai obtains the Connector Permits (other than the
Connector Building Permit) on or before the Outside Connector GFA Reservation
Date, then such GFA requirement shall not affect BPLP's obligation to permit
Akamai to construct the Connector, but if either of the foregoing conditions are
not true then BPLP shall have the right, in its sole and absolute discretion, to
refuse to permit the construction of the Connector (subject, however, to the
provisions of Section 3.6).

 
ii.
BPLP shall notify Akamai in writing (“Binney Design Notification”) at least
thirty (30) business days prior to the date on which BPLP or an affiliate of
BPLP files for building design approval with the City of Cambridge for the
building to be built on the site of the building currently known as 250 Binney
Street, Cambridge, MA.



iii.
Akamai may elect, by written notice (“Akamai’s GFA Election”) to BPLP delivered
on or before the earlier to occur of (a) the date that is ten (10) business days
after receipt of the Binney Design Notification, and (b) December 31, 2018, to
have the 145 Connector GFA Reservation continue after the Outside Connector GFA
Reservation Date. Such election shall constitute an irrevocable election to add
the Deemed Connector RSF, as hereinafter defined, to the premises leased under
the 145 Broadway Lease (subject to later allocation of the Deemed Connector RSF
between the 145 Broadway Lease and the MTP Lease if and when the Connector is
built), as more fully set forth below.



D.
Rent.



i.
If the Connector is built at Akamai’s request, or if Akamai timely delivers
Akamai’s GFA Election, Akamai shall be obligated to pay rent to the 145 Landlord
and the MTP Landlord in accordance with the provisions hereof, which shall be
incorporated into amendments to both the 145 Broadway Lease and the MTP Lease.



ii.
If the Connector is built at Akamai’s request, or if Akamai timely delivers
Akamai’s GFA Election (in which case regardless of whether or not the Connector
has been built), Akamai shall be obligated to pay base rent and additional rent
with respect to the Connector or the GFA Reservation, as the case may be, based
upon a fixed number of 2,320 square feet of rentable floor area (the “Deemed
Connector RSF”) regardless of the actual size of the Connector. Prior to
construction of the Connector, the Deemed Connector RSF shall be allocated
entirely to the 145 Broadway Lease; after the construction of the Connector, the
Deemed Connector RSF shall be allocated between the 145 Broadway Lease and the
MTP Lease on the basis, if any, required by the Connector Permits, or in the
absence thereof, on a pro rata basis, based on the relative overall rentable
floor area of the premises demised to Akamai pursuant to such leases.



iii.
Base rent for the Deemed Connector RSF shall be at the same rate from time to
time, on a per rentable square foot basis, as that for the premises demised
under the 145 Broadway Lease. All costs, including real estate taxes, related to
construction and maintenance of the Connector shall be paid by Akamai.



E.
Commencement of Rent.



i.
If Akamai timely delivers Akamai’s GFA Election to BPLP, such delivery shall
constitute an irrevocable election to have the Deemed Connector RSF added to the
premises under the 145 Broadway Lease and the MTP Lease in accordance with
Section 3.5.D.ii. above, regardless of whether or not the Connector Permits are
ever obtained or the Connector is ever built. In such event, rent for the Deemed
Connector RSF shall commence:



x.
If Akamai’s GFA Election was not in response to a Binney Design Notification, on
the earlier of:



i.
the later of (a) January 1, 2020, and (b) the Commencement Date under the 145
Broadway Lease, and



ii.
the date of substantial completion of the Connector.



y.
If Akamai’s GFA Election was in response to a Binney Design Notification, on the
earlier of:



i.
the rent commencement date under the first lease that the owner of the building
built pursuant to the Binney Design Notification enters into,



ii.
the date that is twenty-four (24) months after the date of the Binney Design
Notification, and



iii.
the date of substantial completion of the Connector.



Rent payable pursuant to this Section 3.5.E.i. is hereinafter referred to as
“GFA Election Rent.” In connection with the foregoing, it is understood and
agreed that in the event that the 145 Broadway lease is terminated pursuant to
an exercise by either the 145 Landlord or Akamai of its termination rights under
Article IV of said 145 Broadway Lease, Akamai shall no longer be obligated to
make any payments on account of GFA Election Rent from and after the effective
date of termination of the 145 Broadway Lease.


ii.
If the Connector is being built at Akamai’s request without Akamai having made
Akamai’s GFA Election (and provided that no GFA Election Rent is already in
effect), if Tenant obtains the Connector Permits on or before December 31, 2018,
then rent for the Deemed Connector RSF shall commence on the later to occur of:



x.
the later to occur of (a) the Commencement Date under the 145 Broadway Lease and
(b) the Commencement Date under the MTP Lease, and



y.
the date of substantial completion of the Connector.



iii.
If the Connector is being built at Akamai’s request without Akamai having made
Akamai’s GFA Election (and provided that no GFA Election Rent is already in
effect), if Tenant obtains the Connector Permits on or after January 1, 2019 and
provided that Landlord has not defaulted in any of its obligations to construct
the Connector (in which event rent for the Deemed Connector RSF would commence
on the date of substantial completion of the Connector, if later than the dates
specified under subsections x and y below), then rent for the Deemed Connector
RSF shall commence on the later to occur of:



x.
the Commencement Date under the 145 Broadway Lease, and



y.
the Commencement Date under the MTP Lease.



F.
Parties to Cooperate. BPLP and Akamai agree to cooperate with each other in
connection with obtaining the Connector Permits. Without limitation, BPLP, on
behalf of itself and the MTP Landlord, shall (i) provide an officer or employee
of BPLP or Boston Properties Limited Partnership to attend and participate in
all meetings, hearings, and the like regarding the Connector Permits, as
reasonably requested by Akamai on reasonable prior notice, provided that BPLP
shall not have any liability with respect thereto or be put to any material cost
or expense in connection therewith after reimbursement by Akamai for BPLP’s
actually-incurred third party reasonable costs, and (ii) support Akamai’s
application for the Connector Permits in good faith, and not take any action to
indicate, formally or informally, that BPLP or the MTP Landlord does not support
Akamai’s application for the Connector Permits. Where no other time frame is
specifically stated herein, BPLP, on behalf of itself and the MTP Landlord,
shall respond to any request for comments or approval with respect to the
Connector Permits, within five (5) business days after receipt of such request.



G.
Lease Amendments. If Akamai delivers Akamai’s GFA Election, or if the Connector
Permits are granted and Akamai desires to construct the Connector, the parties
will enter into amendments to the 145 Broadway Lease and the MTP Lease as
reasonably required to reflect the foregoing. Without limitation, such documents
shall provide that Akamai shall be obligated to pay for the cost of removing the
Connector and restoring any damage caused by its installation or removal at the
expiration or earlier termination of either the 145 Broadway Lease or the MTP
Lease, unless the 145 Landlord and the MTP Landlord both otherwise agree in
writing, which shall be at their sole discretion.



3.6    Retail Conversion
If the 145 Connector Reservation is no longer in effect, and the Connector has
not been built, but Akamai nonetheless desires to pursue the Connector Permits
and needs additional GFA in connection with obtaining the same, Akamai may
notify the MTP Landlord that it wants to convert up to 2,000 square feet of
Rentable Floor Area on the ground floor of Must Take Premises from office use to
retail use (the “Converted Area”). The size, layout and location of the
Converted Area shall be subject to the MTP Landlord's reasonable approval. If
Akamai so notifies the MTP Landlord, the MTP Landlord will have the right (i) to
recapture the Converted Area, provided that the MTP Landlord shall not
thereafter lease such Converted Area for office purposes, or (ii) to permit
Akamai to use the Converted Area or to sublease the Converted Area in accordance
with the provisions of the MTP Lease to a subtenant, for use for retail
purposes. The retail purposes to be permitted under a sublease from Akamai for
the Converted Area shall be subject to the MTP Landlord's reasonable consent.
Furthermore, in no event shall the Converted Area be leased by the MTP Landlord
or subleased by Akamai for any of the uses listed on Exhibit J to the 145 Lease,
or leased by the MTP Landlord or subleased by Akamai to any of the Named
Companies, as such term is defined in Section 16.34 of the 145 Lease. If this
Section 3.6 is applicable, the parties shall ensure that it is reflected in the
MTP Lease, either directly in the MTP Lease itself (if the MTP Lease has not
already been executed) or via an amendment to the MTP Lease (if the MTP Lease
has already been executed).


3.7    Negotiation and Execution of the MTP Lease
A.
Upon the execution and delivery of this Agreement the parties shall use good
faith efforts to negotiate as much of the MTP Lease as possible prior to the
designation by Landlord of the Must Take Premises, and to finalize the MTP Lease
within thirty (30) days from the date of the MTP Designation Notice (which such
30-day period may be extended by mutual written agreement of the parties in
their reasonable discretion). It is the intent of the parties that while the MTP
Lease shall be based on the form of the 145 Broadway Lease, the 145 Broadway
Lease and the MTP Lease shall operate independently of each other except as may
be expressly set forth therein with respect to Casualty as aforesaid.



B.
If despite the good faith efforts of the parties, the MTP Lease has not been
executed within thirty (30) days from the date of the MTP Designation Notice
(the “MTP Lease Arbitration Trigger Date”), then the following provisions shall
apply:



i.
If the Must Take Premises were designated in the Potential Future Building, then
BPLP's designation of Must Take Premises in the Potential Future Building in
BPLP's MTP Designation Notice shall be null and void, and BPLP shall again
designate other Must Take Premises to Tenant within fifteen (15) business days
after the MTP Lease Arbitration Trigger Date in accordance with the provisions
of Sections 2.1 and 2.2 hereof, but disregarding all references to the Potential
Future Building and the MTP Designation Date.



ii.
If the Must Take Premises were designated in either the 105 Broadway Building or
the 150 Broadway Building, then from the MTP Lease Arbitration Trigger Date
until the execution of the MTP Lease, either Akamai or the MTP Landlord shall be
entitled to deliver written notice to the other (the “30-Day Notice”) indicating
that if the MTP Lease is not executed within thirty (30) days following delivery
of the 30-Day Notice, then the provisions of the MTP Lease shall be submitted to
arbitration (“MTP Lease Arbitration”) in accordance with the arbitration
provisions set forth in Section 16.32 of the 145 Lease, as modified in this
Agreement.



iii.
With respect to the MTP Lease Arbitration, the following provisions shall apply:



1.
The results of the MTP Lease Arbitration shall be binding on both parties, and
both parties shall be obligated to enter into the MTP Lease in the form
determined by the MTP Lease Arbitration.



2.
In no event shall the following provisions of the MTP Lease be subject to
arbitration; rather, they shall be determined as set forth below:



a.
The economic terms of the MTP Lease shall be as set forth in Section 3.2 above.



b.
The commencement date, rent commencement date, expiration date and extension
option of the MTP Lease shall be as set forth in Section 3.3 above.



c.
The MTP Lease shall incorporate the provisions set forth in Section 3.4 above
which are applicable to the building containing the Must Take Premises (that is,
the 105 Broadway Building or the 150 Broadway Building, as the case may be).



d.
With respect to construction of initial improvements in the Must Take Premises,
the MTP Lease shall be structured as an absolute “as-is” deal (subject to the
MTP Landlord's obligation to provide the tenant improvement allowance specified
in Section 3.2 of this Agreement), with any alterations to be performed by the
tenant thereunder pursuant to Article IX (and the provisions of Article IX of
the 145 Lease shall be incorporated into the MTP Lease and shall not be subject
to arbitration). Accordingly, except for provisions related to the payment of
the tenant improvement allowance and the guaranty of such payment by BPLP, the
provisions of Article IV of the 145 Broadway Lease relating to the construction
and performance of Landlord’s Work (as that term is defined in the 145 Broadway
Lease) will not be included in the MTP Lease.



3.
Except to the extent limited by subsection 2 above, only those portions of the
MTP Lease which are specific to the building in which the Must Take Premises are
located (including, without limitation, changes to the parking provisions as set
forth in Section 3.1.B.(ii) hereof) shall be subject to arbitration. All other
provisions of the MTP Lease shall be conformed to the 145 Lease, and where
changes are necessary due to differences between the 145 Broadway Building and
the building containing the Must Take Premises, wherever possible they shall be
made mutatis mutandis.







IV.    AKAMAI’S RIGHT OF FIRST OFFER ON THE 105 BROADWAY BUILDING


4.1
Right of First Offer

A.
As of the date of this Agreement, the RFO Premises is owned by the 10CC Trust
and leased by the 10CC Trust to Biogen IDEC MA Inc. pursuant to the Existing 105
Lease, the expiration date of which is currently June 30, 2038 (assuming that
the tenant thereunder timely exercises all of its extension options). The tenant
from time to time under the Existing 105 Lease is hereinafter referred to as the
“Existing 105 Tenant”. The 10CC Trust is a Massachusetts nominee trust of which
BPLP is the sole beneficiary. As of the date of this Agreement, the 10CC Trust
represents and warrants that the RFO Premises is not subject to any mortgage or
security agreement.



B.
For the period commencing on the Execution Date of 145 Broadway Lease and
continuing throughout the lease term thereof (the “145 Broadway Lease Term”)
(or, if the 145 Broadway Lease is terminated other than due to an Event of
Default by Akamai prior to the Commencement Date thereunder (a “No Default
Termination”), continuing through the lease term under the 150 Broadway Lease or
the MTP Lease with respect to Must Take Premises in the 150 Broadway Building or
the Potential Future Building, if applicable), on the conditions (the “RFO
Conditions”, which conditions BPLP may waive by written notice to Akamai at any
time), that as of both the time that the RFO Premises becomes available for
reletting (as hereinafter defined) and as of the commencement date of Akamai’s
leasing of the RFO Premises: (i) Akamai leases from the 145 Landlord at least
400,000 square feet of rentable floor area in the 145 Broadway Building (or, if
less than 400,000 square feet of rentable floor area, all of the Office Portion
of the 145 Broadway Building, as defined in the 145 Broadway Lease) or in the
event of a No Default Termination, Akamai leases all of the office space at the
150 Broadway Building or has entered into the MTP Lease with respect to Must
Take Premises in the 150 Broadway Building or the Potential Future Building, if
applicable, (ii) no monetary or other material Event of Default of Akamai exists
under the 145 Broadway Lease, the 90 Broadway Lease and/or the 150 Broadway
Lease, (iii) except for a No Default Termination, the 145 Broadway Lease is
still in full force and effect, (iv) Akamai has neither assigned the 145
Broadway Lease nor sublet more than 150,000 square feet of rentable floor area
thereunder, and (v) the 105 Broadway Building is owned by the 10CC Trust or
another entity affiliated with BPLP (such owner of the 105 Broadway Building
(which is currently the 10CC Trust) from time to time, the “105 Landlord”), the
105 Landlord hereby grants to Akamai an ongoing Right of First Offer to lease
the RFO Premises. If the RFO Conditions are not satisfied at the time that the
105 Landlord would otherwise deliver a RFO Availability Notice (as hereinafter
defined) hereunder, then the 105 Landlord shall have no obligation to deliver
such RFO Availability Notice, and Akamai’s Right of First Offer shall be of no
further force and effect until the date on which the 105 Landlord has entered
into, and both parties thereto have executed and delivered, a lease to a third
party for the RFO Premises (“Third Party 105 Tenant”) and thereafter the RFO
Premises again become available for reletting.



C.
When the RFO Premises becomes available for reletting, as hereinafter defined,
the 105 Landlord shall notify Akamai (the “RFO Availability Notice”) of the
availability of such space, which RFO Availability Notice shall contain the date
of availability of such RFO Premises, the Annual RFO Market Rent (as defined
below), the term, and the other business terms upon which the 105 Landlord is
willing to so lease such space. The net effective rental rate set forth in the
RFO Availability Notice expressed by the (i) Annual RFO Market Rent for the RFO
Premises quoted by the 105 Landlord, (ii) the “build-out” period, if any, after
the commencement of the lease term, (iii) the tenant improvement allowance, if
any, and (iv) the length of the lease term, shall hereinafter be referred to as
the “Offered Rental Terms.”



For the purposes hereof:


(1)
The “Annual RFO Market Rent” shall be the annual fair market rent for the RFO
Premises as of the commencement date of the RFO Premises Lease, based upon the
use of such space as first class office space utilizing properties of similar
character within the Kendall Square market area, and fully net of Operating
Expenses or Taxes.



(2)
The RFO Premises shall be deemed “available for reletting” when the 105
Landlord, in its sole judgment, determines that the Existing 105 Tenant (or the
Third Party 105 Tenant, if applicable) will vacate the RFO Premises at the
expiration or earlier termination of the Existing 105 Lease or the Third Party
105 Tenant's lease, as the case may be.



Akamai acknowledges and agrees that (i) Akamai’s Right of First Offer shall be
subject and subordinate to the rights of the Existing 105 Tenant under the
Existing 105 Lease and, if applicable, to the rights of the Third Party 105
Tenant under the Third Party 105 Tenant's lease, and (ii) notwithstanding
anything contained in this Agreement to the contrary, the 105 Landlord's grant
of extension rights to the Existing 105 Tenant with respect to any portion of
the RFO Premises is and shall be superior to Akamai’s rights under this
Agreement, even if such grant is contained in lease documents executed by the
105 Landlord and such Existing 105 Tenant after the date of this Agreement.
    
D.
If Akamai wishes to exercise Akamai’s Right of First Offer, Akamai shall do so,
if at all, by giving the 105 Landlord notice (“Akamai’s RFO Exercise Notice”)
within fifteen (15) business days after receipt of the RFO Availability Notice.
Akamai’s RFO Exercise Notice shall indicate whether (i) Akamai accepts the
Offered Rental Terms or (ii) disputes that the Offered Rental Terms are the
Annual RFO Market Rent (a “Rent Dispute”). If Akamai’s RFO Exercise Notice is
silent as to whether Akamai accepts the Offered Rental Terms or claims a Rent
Dispute, it shall be deemed to constitute a notice of Rent Dispute.



If Akamai shall give Akamai’s RFO Exercise Notice, the 105 Landlord and Akamai
shall in good faith negotiate the RFO Premises Lease. The RFO Premises Lease
shall be on all of the terms and conditions of the 145 Broadway Lease, except
(i) to the extent inconsistent with the provisions of this Agreement, (ii) to
the extent inconsistent with the Offered Rental Terms (including, without
limitation, provisions relating to who will perform any initial construction
work on the RFO Premises), (iii) to the extent modifications are necessary to
reflect the fact that the RFO Premises is located in an existing building and is
of a smaller square footage than the 145 Broadway Premises (including, without
limitation, modification of provisions relative to the number and location of
parking privileges allocated to the RFO Premises, but the provisions of the 145
Broadway Lease concerning the relative preference order of the location of
parking shall also apply to the RFO Premises Lease) and (iv) that the Annual
Fixed Rent shall be (1) the amount specified in the RFO Availability Notice, if
Akamai’s RFO Exercise Notice does not indicate a Rent Dispute, or (2) the amount
determined in accordance with subsection (E) below, if Akamai’s RFO Exercise
Notice does indicate a Rent Dispute (even if such final determination may occur
after the full negotiation of the RFO Premises Lease, in which event such RFO
Premises Lease shall nonetheless be executed and deemed binding, with the Annual
Fixed Rent to be filled in once the final determination is made). Akamai and the
105 Landlord shall use good faith efforts to finalize the RFO Premises Lease
within one hundred twenty (120) days from the date of Akamai’s RFO Exercise
Notice (which such 120-day period may be extended by mutual written agreement of
Akamai and the 105 Landlord in their reasonable discretion) (the “RFO
Negotiation Period”). It is the intent of Akamai and the 105 Landlord that while
the RFO Premises Lease shall be based on the form of the 145 Broadway Lease, the
145 Broadway Lease and the RFO Premises Lease shall operate independently of
each other except as may be expressly set forth therein. If despite the good
faith efforts of Akamai and the 105 Landlord, the RFO Premises Lease has not
been executed by the expiration of the RFO Negotiation Period, then from the
expiration of the RFO Negotiation Period until the execution of the RFO Premises
Lease, either Akamai or the 105 Landlord shall be entitled to deliver written
notice to the other (the “30-Day Notice”) indicating that if the RFO Premises
Lease is not executed within thirty (30) days following delivery of the 30-Day
Notice, Akamai’s lease of the RFO Premises shall be void, and of no further
force or effect until the 105 Landlord has leased the RFO Premises to a Third
Party 105 Tenant and thereafter the RFO Premises again become available for
reletting.


E.
Rent Dispute.



i.
If Akamai shall give a RFO Exercise Notice that indicates a Rent Dispute, Akamai
and the 105 Landlord shall negotiate in good faith for a period of fifteen (15)
business days (“Negotiation Period”) to reach agreement on the Annual RFO Market
Rent. If the parties reach such agreement within the Negotiation Period, then
the Annual RFO Market Rent shall be the amount so agreed to by Akamai and the
105 Landlord.



ii.
If Akamai and the 105 Landlord do not reach agreement on the Annual RFO Market
Rent during the Negotiation Period, then Akamai shall have the right, for a
period of five (5) business days after the expiration of the Negotiation Period,
to deliver to the 105 Landlord a request (“Broker Determination Request”) for a
broker determination of Annual Market Rent in accordance with the provisions of
Section 3.2 of the 145 Broadway Lease and Exhibit I thereto.



iii.
If Akamai shall timely deliver the Broker Determination Request, then the Annual
RFO Market Rent shall be the Annual RFO Market Rent as determined by the broker
determination.



iv.
It is understood and agreed that the time periods set forth in this subsection
(E) shall run concurrently with the one hundred twenty (120) day lease
negotiation period set forth in subsection (D) above (e.g., Akamai and the 105
Landlord may be negotiating the Annual Fixed Rent under subsection (E)(i) above
and/or the broker determination process may be occurring at the same time as
Akamai and the 105 Landlord are negotiating the terms and provisions of the RFO
Premises Lease under subsection (D) above).



F.
If Akamai shall not timely give an Akamai’s RFO Exercise Notice, or Akamai shall
timely give Akamai’s RFO Exercise Notice and the parties are unable despite the
exercise of good faith to so enter into a RFO Premises Lease for the RFO
Premises within the thirty (30) days following delivery of a 30-Day Notice as
set forth in subsection (D) above, the 105 Landlord shall be free to lease such
RFO Premises to any party (which party shall be considered a Third Party 105
Tenant) and Akamai shall have no further rights with respect to the RFO Premises
until the RFO Premises again become available for reletting.



G.
If Akamai shall timely exercise its rights under this Agreement and if,
thereafter, the then occupant of the RFO Premises wrongfully fails to deliver
possession of such premises at the time when its tenancy is scheduled to expire,
the 105 Landlord shall use reasonable efforts and due diligence (which shall be
limited to the commencement and prosecution of an eviction proceeding within
thirty (30) days after the date on which the hold-over commences, but shall not
require the taking of any appeal) to evict such occupant from such space. In
such event, the commencement of the term of Akamai’s occupancy and lease of such
additional space shall, in the event of such holding over by such occupant, be
deferred until possession of the additional space is delivered to Akamai. If
such holding over exceeds ninety (90) days, Akamai may terminate the RFO
Premises Lease, whereupon the foregoing Right of First Offer shall be of no
further force or effect until the 105 Landlord has leased the RFO Premises to a
Third Party 105 Tenant and thereafter the RFO Premises again become available
for reletting. The failure of the then occupant of such premises to so vacate
shall not constitute a default or breach by the 105 Landlord or BPLP and shall
not give Akamai any right to terminate the 145 Broadway Lease or any right to
deduct from, offset against or withhold Annual Fixed Rent or Additional Rent (or
any portions thereof) payable under the 145 Broadway Lease.



H.
If the RFO Premises Lease has been entered into, and if the 145 Broadway Lease
is terminated by Akamai, or by the 145 Landlord pursuant to an Entitlement
Condition Termination Right, prior to the Commencement Date thereunder, then
Akamai shall have the option to terminate the RFO Premises Lease, provided that
(a) Akamai shall give the 105 Landlord written notice thereof within twenty (20)
business days after the termination of the 145 Broadway Lease, (b) the effective
date of such termination shall be immediate if Akamai has not yet occupied the
RFO Premises, and two (2) years after the termination of the 145 Broadway Lease
if Akamai has occupied the RFO Premises, and (c) Akamai shall pay the
unamortized brokerage commission(s) (if any) and tenant improvement allowance(s)
paid by the 105 Landlord to Akamai or to third parties at the direction of
Akamai, amortized over the term of the RFO Premises Lease using an interest rate
of 8%, to the 105 Landlord upon the later to occur of (x) the time it delivers
such termination notice, and (y) the date thirty (30) days after the 105
Landlord certifies the amount of such costs to Akamai.



I.
Time is of the essence of this Section 4.1.



4.2
Termination of Right of First Offer

Notwithstanding anything to the contrary herein contained, if BPLP designates
the 105 Broadway Building as the Must Take Premises, and Akamai and the 105
Landlord enter into the MTP Lease with respect thereto, then the foregoing Right
of First Offer shall immediately become null and void.


V.    MISCELLANEOUS


5.1
Parties to Cooperate

BPLP, the 10CC Trust (for purposes of Articles IV and V hereof) and Akamai agree
to cooperate with each other in good faith in connection with all facets of this
Agreement, including without limitation the negotiation and execution of the MTP
Lease and the RFO Premises Lease.


5.2
No Assignment

This Agreement shall not be mortgaged, pledged, hypothecated, sold, assigned or
in any other manner transferred by Akamai, the 10CC Trust or BPLP whether
voluntarily, involuntarily by operation of law or otherwise (collectively called
“Transfer”).


5.3
Termination and Expiration Provisions

Articles II and III of this Agreement and each party’s rights under Articles II
and III of this Agreement shall automatically terminate and shall be deemed null
and void without any liability or obligation to Akamai or BPLP (or any
affiliates thereof including, but not limited to Boston Properties, Inc.) if the
145 Broadway Lease shall be terminated (provided, however, that the termination
of the 145 Broadway Lease shall have no effect on any executed MTP Lease, except
as may be specifically set forth in such MTP Lease). Article IV of this
Agreement and each party’s rights under Article IV of this Agreement shall
automatically terminate and shall be deemed null and void without any liability
or obligation to Akamai, the 10CC Trust or BPLP (or any affiliates thereof
including, but not limited to Boston Properties, Inc.) if the 105 Broadway
Building shall be owned by anyone other than the 105 Landlord (provided,
however, that the ownership of the 105 Broadway Building by a party other than
the 105 Landlord shall have no effect on any executed RFO Premises Lease, except
as may be specifically set forth in such RFO Premises Lease). Furthermore, if
there shall occur any Transfer (as defined in Section 5.2 hereof), then the
non-Transferring party shall have the right to void this Agreement by written
notice to the other parties at any time thereafter. This Agreement shall not
bind any future owner of a MTP Building that is not an affiliate of BPLP, but if
a MTP Lease has been entered into, the MTP Lease shall be binding on all future
owners of the building containing the premises demised thereunder. This
Agreement shall not bind any future owner of the 105 Broadway Building that is
not a 105 Landlord.


5.4
Invalidity of Particular Provisions

If any term of this Agreement, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such term to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.


5.5
Brokerage Provision

BPLP, the 10CC Trust and Akamai each warrant and represent to the other that it
has not dealt with any broker in connection with the consummation of this
Agreement other than the broker, person or firm designated in Section 1.2 of the
145 Broadway Lease (the “Broker”); and in the event any claim is made against
either party relative to dealings by the other party with brokers other than the
Broker, each party shall defend the claim against the other with counsel of the
non-breaching party’s selection and save harmless and indemnify the
non-breaching party on account of loss, cost or damage which may arise by reason
of such claim.


5.6
Notices

Whenever, by the terms of this Agreement, notice shall or may be given either to
BPLP, the 10CC Trust or to Akamai, such notice shall be in writing and shall be
sent (i) by registered or certified mail, postage prepaid or (ii) by hand, or
(iii) by recognized overnight courier service providing evidence of delivery,
charges prepaid:


If intended for BPLP or the 10CC Trust, addressed to BPLP or the 10CC Trust at
the address set forth on the first page of this Agreement (or to such other
address or addresses as may from time to time hereafter be designated by BPLP or
the 10CC Trust by like notice) with a copy to BPLP, Attention: Regional General
Counsel.


If intended for Akamai, addressed to Akamai at the address set forth on the
first page of this Agreement (or to such other address or addresses as may from
time to time hereafter be designated by Akamai by like notice) with a copy to
McCarter & English, LLP, 265 Franklin Street, Boston, Massachusetts 02110,
Attention: Cynthia B. Keliher, Esq.


Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered, notice shall be effective upon the date such delivery
was first attempted between the hours of 8 a.m. and 6 p.m. on a business day,
(iii) if the notice address is a post office box number, notice shall be
effective the day after such notice is sent as provided hereinabove or (iv) if
the notice is to a foreign address, notice shall be effective two (2) days after
such notice is sent as provided hereinabove.


Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.


Any notice given by an attorney on behalf of BPLP or the 10CC Trust or by BPLP’s
managing agent shall be considered as given by BPLP and/or the 10CC Trust, as
applicable, and any notice given by an attorney on behalf of Akamai shall be
considered as given by Akamai, and each such notice, as applicable, shall be
fully effective.


5.7
Counterparts

This Agreement may be executed in any number of identical counterparts and, if
so executed, each of such counterparts is to be deemed an original for all
purposes, and all such counterparts shall collectively constitute but one and
the same agreement, but in making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.


5.8
Captions

The captions of the several Sections of this Agreement are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Agreement.


5.9
Provisions Binding

Except only as herein expressly provided otherwise in this Agreement (including,
without limitation, in Section 5.3 hereof), the terms, covenants and conditions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.


5.10
Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior dealings (whether
oral or in writing) between them with respect to such subject matter; and there
are no written, verbal or collateral understandings, agreements, representations
or warranties not expressly set forth in this Agreement. No subsequent
alteration, amendment, change, addition or other modification to this Agreement
shall be binding upon BPLP or Akamai, unless reduced to writing and signed by
the party or parties to be charged therewith.


5.11
Exculpation

Akamai shall neither assert nor seek to enforce any claim for breach of this
Agreement against any of BPLP’s or the 10CC Trust’s assets other than BPLP’s or
the 10CC Trust’s interest in (i) the 150 Broadway Building, prior to designation
of the Must Take Premises, (ii) the building containing the Must Take Premises,
after designation of the Must Take Premises, or (iii) the 105 Broadway Building
with respect to Article IV (in any case, including rent and Casualty or Taking
proceeds), and Akamai agrees to look solely to such interest for the
satisfaction of any liability of BPLP or the 10CC Trust under this Agreement.
Neither BPLP, nor any successor holder of BPLP’s interest hereunder, nor any
beneficiary of any trust of which any person from time to time holding BPLP’s
interest is trustee, nor any such trustee nor any member, manager, partner,
director or stockholder, nor BPLP’s managing agent, shall ever be personally
liable for any such liability. Neither the 10CC Trust, nor any successor holder
of the 10CC Trust’s interest hereunder, nor any beneficiary of any trust of
which any person from time to time holding the 10CC Trust’s interest is trustee,
nor any such trustee nor any member, manager, partner, director or stockholder,
nor the 10CC Trust’s managing agent, shall ever be personally liable for any
such liability. This paragraph shall not limit any right that Akamai might
otherwise have to obtain injunctive relief against BPLP or the 10CC Trust or
their respective affiliates or successors-in-interest, or to take any other
action which shall not involve the personal liability of BPLP or the 10CC Trust,
or of any successor holder of BPLP’s or the 10CC Trust’s interest hereunder, or
of any beneficiary of any trust of which any person from time to time holding
BPLP’s or the 10CC Trust’s interest is trustee, or of any such trustee, or of
any manager, member, partner, director or stockholder of BPLP or the 10CC Trust
or BPLP’s or the 10CC Trust’s managing agent to respond in monetary damages from
BPLP’s or the 10CC Trust’s assets other than BPLP’s or the 10CC Trust’s interest
in said buildings, as aforesaid, but in no event shall Akamai have the right to
terminate or cancel this Agreement. In no event shall BPLP or the 10CC Trust or
BPLP’s or the 10CC Trust’s agents or employees (or any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
stockholders or other principals or representatives and the like, disclosed or
undisclosed, thereof) ever be liable to Akamai for any indirect or consequential
damages or loss of profits or the like. In no event shall Akamai or Akamai’s
agents or employees (or any of the officers, trustees, directors, partners,
beneficiaries, joint venturers, members, stockholders or other principals or
representatives and the like, disclosed or undisclosed, thereof) ever be liable
to BPLP or the 10CC Trust for any indirect or consequential damages or loss of
profits or the like. In addition, in no event shall any officer, employee,
trustee, director, partner, beneficiary, joint venturer, member, stockholder or
other principal or representative and the like of Akamai, disclosed or
undisclosed, ever be personally liable for any obligation of Akamai under this
Agreement. The provisions of this Section 5.11 shall not affect the provisions
of Section 5.3 providing that this Agreement will not be binding upon any future
owner of 105 Broadway or 150 Broadway that is not an affiliate of BPLP.


5.12
Governing Law

This Agreement shall be governed exclusively by the provisions hereof and by the
law of the Commonwealth of Massachusetts, as the same may from time to time
exist excluding, however, the laws that may from time to time exist applicable
to conflicts of law or choice of law.


5.13
Authority

Akamai hereby represents and warrants to BPLP and the 10CC Trust, and BPLP and
the 10CC Trust hereby represent and warrant to Akamai, that it has the full
right, power and authority to enter into this Agreement and to perform all of
its respective obligations hereunder, and that the person(s) signing this
Agreement on its behalf has the requisite lawful authority to do so.


5.14
No Recording

The parties agree not to record this Agreement.


5.15
Ownership During Construction

Notwithstanding anything to the contrary contained in this Agreement, Akamai’s
obligation to make any payments to 145 Landlord prior to the Actual Substantial
Completion Date (as such term is defined in the 145 Broadway Lease) with respect
to the Connector and the New Building (as such term is defined in the 145
Broadway Lease) shall be subject to the following:
A.
Landlord shall provide Akamai with a written notice (“Landlord's Expended Costs
Notice”), not less frequently than quarterly, of the amount 145 Landlord has
thus far expended on Included Construction Period Costs, as defined in Section
5.15.E below. Such number shall be multiplied by 89.9% and the resulting amount
shall be the “Maximum Payment Amount.” The Maximum Payment Amount shall be
recalculated each time 145 Landlord issues a revised Landlord's Expended Costs
Notice.

B.
Akamai shall never be obligated to pay, in the aggregate (payments by Akamai are
inclusive of any reduction to Landlord's Contribution on account of the costs of
any Tenant Change Orders, as those terms are defined in the 145 Broadway Lease),
more than (x) the Maximum Payment Amount (as calculated from time to time) minus
(y) the sum of (i) any payments previously paid by Akamai in connection with the
New Building and the Connector which have been future valued at 4.7% to such
point in time and (ii) the present value of any future payments that Akamai is
obligated to make in connection with the New Building and the Connector
discounted at 4.7% (but in each case excluding payments that are not required to
be included in the calculation of the Akamai’s maximum guaranty amount under ASC
840-40-55), and any funds that would otherwise be due from Akamai to Landlord
but for the provisions of this Section 5.15 shall be deferred until the day
after the Actual Substantial Completion Date. Such deferred amounts are
hereinafter called the “Deferred Amounts”. Upon the Actual Substantial
Completion Date, all then-outstanding Deferred Amounts, if any, shall
immediately cease being Deferred Amounts. Notwithstanding the foregoing, the
following payments from Akamai shall not be included in the amounts that are
subject to the Maximum Payment Amount:

i.
Akamai’s obligations for damages to 145 Landlord prior to the Actual Substantial
Completion Date resulting from Akamai’s willful misconduct, misappropriation of
funds, illegal acts, fraud, and bankruptcy.



ii.
Third-party damage claims (resulting from Akamai’s own actions or failures to
act) paid by Akamai which are not related to Landlord’s Work (as such term is
defined in the 145 Broadway Lease), for example slip and fall claims that occur
on the 145 Broadway Premises.



C.
Deferred Amounts shall be due and payable within thirty (30) days after they
cease being Deferred Amounts.

D.
Deferred Amounts shall accrue interest from the date which, absent the
provisions of this Section 5.15, would have been the original due date hereunder
(the “Unadjusted Due Date”) until the date actually paid hereunder. Such
interest shall accrue at the rate of twelve percent (12%) per annum for the
period from the Unadjusted Due Date until the earlier of (i) the date 145
Landlord issues a revised Landlord's Expended Costs Notice that indicates a
Maximum Payment Amount sufficient to include the Deferred Amounts, or (ii) the
date actually paid hereunder, and at the rate of fifteen percent (15%) per annum
for the period, if any, between the date 145 Landlord issues a revised
Landlord’s Expended Costs Notice that indicates a Maximum Payment Amount
sufficient to include the Deferred Amounts, and the date actually paid
hereunder. Such interest shall be in addition to any other payments of interest
or late fees specified hereunder for late payments, recognizing that Deferred
Amounts are not due until the date calculated in accordance with this Section
5.15.

E.
As used herein, “Included Construction Period Costs” shall mean, as of the date
in question, the then-incurred project costs for the New Building and the
Connector (excluding in both cases any costs for land) that are properly
capitalizable under US GAAP incurred as of such date (after having adjusted such
costs for any Accounting Force Majeure Costs). “Accounting Force Majeure Costs”
shall mean the sum of (a) all costs and expenses incurred by 145 Landlord to
restore the New Building and the Connector in connection with an Accounting
Force Majeure Event (including (i) all capitalized interest and other collateral
costs and carrying costs accruing on such cost necessary to repair and restore
damage caused by such Accounting Force Majeure Event following such Accounting
Force Majeure Event and (ii) capitalized interest and other collateral costs and
carrying costs accruing as a result of time delays necessary to repair and
restore damage caused by such Accounting Force Majeure Event following such
Accounting Force Majeure Event) less the amount of all insurance proceeds
applied to the restoration of the New Building and/or the Connector and (b) to
the extent the New Building and/or the Connector is not restored following such
Accounting Force Majeure Event, the reduction, if any, in fair market value of
the New Building and/or the Connector as a result of such Accounting Force
Majeure Event, as set forth in an appraisal in form and substance reasonably
satisfactory to 145 Landlord conducted by an independent appraiser selected by
145 Landlord; provided, however, in no event shall the amount determined in the
foregoing clause (b) be less than the remaining estimated cost to restore the
New Building and/or the Connector to substantially the same condition as
immediately prior to the Accounting Force Majeure Event. “Accounting Force
Majeure Event” shall mean the occurrence of one or more events that causes
damage to the New Building and/or the Connector or any portion thereof caused by
145 Landlord or 145 Landlord’s employees, agents, contractors or subcontractors,
Acts of God including fire, floods, tornadoes, hurricanes, or any other causes
unless such damage was caused by Akamai or its employees.

[page ends here]

WITNESS the execution hereof under seal as of the date and year first above
written.


WITNESS:
 
BPLP:
 
 
 
____/s/ Elaine Treehen______________
 
BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
 
By: BOSTON PROPERTIES, INC., a Delaware corporation
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michael A. Cantalupa
 
 
Name:
Michael A. Cantalupa
 
 
Title:
Senior VP Development
 
 
      Hereunto duly authorized
 
 
 
 
 



 
 
AKAMAI:
 
 
 
WITNESS:
 
AKAMAI TECHNOLOGIES, INC.
 
 
a Delaware corporation
__/s/ Laura Walsh_______________
 
 
 
 
 
 
 
By:
/s/ Erica J. Chapman
 
 
Name:
Erica J. Chapman
 
 
Title:
VP GRE+WP
 
 
 
Hereto duly authorized
 
 
 
 



WITNESS:
 
10CC TRUST:
 
 
 
______/s/ Elaine Treehen___________
 
TEN CAMBRIDGE CENTER TRUST,
a Massachusetts nominee trust 

 
By: _/s/ Michael A. Cantalupa _____________
Michael A. Cantalupa, for himself
and his fellow Trustees of Ten
Cambridge Center Trust, but not
Individually 

Hereunto duly authorized 

 
 
 
 








EXHIBIT A


LOCATION OF POTENTIAL FUTURE BUILDING




exhibit1048musttakeag_image1.gif [exhibit1048musttakeag_image1.gif]





